DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11-13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
With regard to claim 5, claim 5 recites “wherein the configuring the first outlet area of the first spray nozzle includes changing cross-sectional areas of a plurality of outlets of the first spray nozzle”.  This limitation is not supported by the specification as originally filed.  Applicant’s specification teaches the concept of choosing between a first nozzle and a second nozzle, wherein the second nozzle has a different configuration of a plurality of outlets than the first nozzle (see pages 10 and 11 of applicant’s specification and applicant’s Figure 4G, which shows different outlet configurations on different nozzles), but applicant’s specification does not teach somehow changes cross-sectional areas of a plurality of outlets on a single given nozzle.  
With regard to claim 11, claim 11 recites that “the outlets of the spray nozzle are configured to have different cross-sectional areas”.  This limitation is not supported by the specification as originally filed.  Applicant’s specification teaches the concept of a nozzle having a plurality of outlets (see pages 11 and 12 of applicant’s specification and applicant’s Figure 4G), but applicant specification doesn’t teach the outlets on a given nozzle have different cross-sections.  Claim 12 depends from claim 11.
With regard to claim 13, claim 13 recites that “the target total outlet area of the spray nozzle is configured greater than an inlet area of the spray nozzle”.  This limitation is not supported by the specification as originally filed.  Applicant’s specification teaches the concept of a nozzle having a plurality of outlets (see pages 11 and 12 of applicant’s specification and applicant’s Figure 4G), but applicant specification doesn’t teach a 
With regard to claim 20, claim 20 recites that “configuring the outlet of the spray nozzle includes installing the spray nozzle having first outlet area or second outlet area on a spray bar”.  This limitation is not supported by the specification as originally filed.  Claim 19 (upon which claim 20 depends) recites “configuring an outlet of the spay nozzle to have the first outlet area or the second outlet area based on whether an optimal location for the cleaning solution is the first location or the second location”.  So, claim 20 is saying the spray nozzle could have either the first outlet area or the second outlet area [we know this from the claim 19 language reciting “configuring an outlet of the spray nozzle to have the first outlet area or the second outlet area”] and that first outlet area vs. second outlet area is resolved in the “configuring an outlet step”, but claim 20 is also saying that the “configuring the outlet” step comprises installing the spray nozzle having the first outlet area or second outlet area on a spray bar.  Applicant’s specification does not teach that a given nozzle can first have its outlet area configured to be one of two possibilities (the two possibilities being “first outlet area” or “second outlet area”) and that same nozzle can then be installed on a spray bar.  In applicant’s specification, each nozzle that a user might select and subsequently install on a spray bar has a fixed outlet area (see pages 10-12 of applicant’s specification).  For example, applicant’s Figures 4C, 4D, and 4G illustrates different nozzles that each have a fixed and unique outlet area.  The nozzles of Figures 4C, 4D, and 4G can be detachably connected to a spray bar (see page 10 of applicant’s specification).  
Claims 5 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
With regard to claim 5, claim 5 recites “wherein the configuring the first outlet area of the first spray nozzle includes changing cross-sectional areas of a plurality of outlets of the first spray nozzle”.  The factors used to determine if a claim is enabled are listed in MPEP 2164.01(a), and these factors include “the amount of direction provided by the inventor”.  Applicant’s specification does not explain how cross-sectional areas of a plurality of outlets on a single given nozzle can be changed.  Applicant’s specification teaches the concept of choosing between a first nozzle and a second nozzle, wherein the second nozzle has a different configuration of a plurality of outlets than the first nozzle (see pages 10 and 11 of applicant’s specification and applicant’s Figure 4G, which shows different outlet configurations on different nozzles), but applicant’s specification does not teach somehow changes cross-sectional areas of a plurality of outlets on a single given nozzle. 
With regard to claim 20, claim 20 recites that “configuring the outlet of the spray nozzle includes installing the spray nozzle having first outlet area or second outlet area on a spray bar”.  Claim 19 (upon which claim 20 depends) recites “configuring an outlet of the spay nozzle to have the first outlet area or the second outlet area based on . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 6 of claim 10 recites “the spray nozzle”, but it is not clear which “spray nozzle” is being referred to because line 4 of claim 10 recites “spray nozzles” plural.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0173335 by Yoon in view of U.S. 2011/0180113 by Chien in view of U.S. 2004/0242121 by Hirokawa in view of U.S. 2004/0000328 by Liu.
With regard to claims 1 and 9, Yoon teaches a method of cleaning a semiconductor substrate after the substrate has undergone a planarization process (Par. 0001).  Yoon teaches that spray nozzles (items 26b in Figure 4) spaced out on a spray manifolds (items 26 in Figure 4) are used to spray cleaning liquid onto the substrate (item 1 in Figure 4) while the substrate rotates and while brushes (items 21 in Figure 4) scrub the substrate (Par. 0037, 0040, 0046-0049, and claims 1 and 5 of Yoon).  In the method of Yoon, the rightmost (when looking at Yoon’s Figure 4) spray nozzle of the upper spray manifold in Yoon’s Figure 4 corresponds to applicant’s first nozzle, and the centermost spray nozzle of the upper spray manifold corresponds to applicant’s second nozzle.  In the method of Yoon, once liquid from the first nozzle reaches the substrate, it will spread across surfaces of the substrate (due to liquid motion) and therefore, liquid from the first nozzle will eventually be delivered to a first location on the substrate, wherein the first location has a different horizontal distance from the first nozzle than a second location has from the second nozzle, wherein the 
Yoon does not teach that the semiconductor substrate has had circuitry already formed on it, and therefore, the semiconductor substrate of Yoon does not qualify as an integrated surface (IC) wafer.  However, in the art of polishing IC wafers, it is well known that it is desirable of clean an IC wafer after it has been polished, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Yoon such that the cleaning method of Yoon is used to clean an IC wafer after it has been polished.  In the art of polishing IC wafers, it is well known that it is desirable of clean an IC wafer after it has been polished, and the motivation for performing the modification was provided by Yoon, who teaches that his cleaning method can be used to successfully clean a substrate after it is polished.  
Yoon does not teach configuring outlet areas of the spray nozzles, and Yoon does not teach that the second nozzle ejects liquid at a different velocity that the first nozzle.
Chien teaches that when cleaning a rotating substrate with sprayed cleaning liquid, the velocity of the sprayed cleaning liquid can advantageously be optimized depending on the distance from the substrate’s center because the tangential velocity of a point on the rotating substrate increases with distance from the substrate’s center (Par. 0023).  Chien teaches that discharging lower velocity cleaning liquid towards the substrate’s center and discharging higher velocity cleaning liquid towards the substrate’s periphery can advantageously result in uniformity of treatment because 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon such that the velocity of cleaning liquid ejected from the first and second nozzles are separately optimized for the first and second nozzles.  In the method of Yoon, the first and second nozzles discharge cleaning liquid towards different portions of the substrate, and the motivation for performing the modification was provided by Chien, who teaches that, when cleaning a rotating substrate with sprayed cleaning liquid, different portions of a substrate can have different tangential velocities that require different velocities of cleaning liquid in order to ensure uniformity of cleaning treatment.  
The combination of Yoon in view of Chien does not teach configuring outlet areas of the spray nozzles.  
Hirokawa teaches that when trying to spray cleaning liquid from an outlet at an optimized velocity towards a surface, the outlet can be detachably connected to an outlet head (such as 86 in Figure 3 and item 86 in Figure 5) that has an ejection opening diameter sized to result in the optimized spray velocity (Par. 0188-0200).  A user can pick an outlet head (such as item 86 in Figure 5) with an ejection opening diameter that would result in a desired spray velocity and attach that selected head to the outlet such that cleaning liquid sprayed from the outlet is sprayed at the desired velocity (Par. 0188-0200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chien such configuring a first outlet area of the first nozzle and configuring a second outlet area of the second nozzle because the detachable outlet heads determine the outlet areas of the spray manifold nozzles.  
The combination of Yoon in view of Chien in view of Hirokawa does not teach that the cleaning liquid is a cleaning solution.
Liu teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning liquid (Par. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chien in view of Hirokawa such that a cleaning solution comprising ammonium hydroxide is used as the post-polishing cleaning liquid sprayed from the nozzles.  The motivation for performing the modification was provided by Liu, who teaches that when cleaning a 
With regard to claim 2, the combination of Yoon in view of Chien in view of Hirokawa in view of Liu does not explicitly recite that the cleaning liquid enters inlet areas of the first and second spray nozzles at the same flow rate.  However, in the method of Yoon in view of Chien in view of Hirokawa in view of Liu, since the ultimate spray velocities are determined by the outlet heads of the nozzles, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yoon in view of Chien in view of Hirokawa in view of Liu by having the velocities of the liquid entering the nozzles be equal because such a configuration would allow the outlet heads of the nozzles to successfully function as the determining factor of the velocity of liquid from each nozzle. 
With regard to claim 3, the combination of Yoon in view of Chien in view of Hirokawa in view of Liu does not teach that the first nozzle has an outlet area that is configured to be greater than its inlet area.  However, as discussed, the velocity of cleaning liquid ejected from each nozzle is optimized because, when cleaning a rotating substrate with sprayed cleaning liquid, different portions of a substrate can have different tangential velocities that require different velocities of cleaning liquid in order to ensure uniformity of cleaning treatment.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chien in view of Hirokawa in view of Liu such that the outlet area (and thus the ejection velocity) of the first nozzle is optimized relative to the inlet of the first nozzle such that the velocity of 
With regard to claim 6, the combination of Yoon in view of Chien in view of Hirokawa in view of Liu does not recite using cleaning history data to configure the outlet heads of the nozzles.  However, in the art of optimizing a manufacturing process, it is well known to keep data on what settings work best in a manufacturing process, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Chien in view of Hirokawa in view of Liu such that cleaning history data is used to determine what the best settings for the outlet heads of the nozzles are.  
With regard to claim 7, in the developed combination of Yoon in view of Chien in view of Hirokawa in view of Liu, the outlet areas of the first and second nozzles are changed with respect to their respective inlet areas when the outlet heads with optimized ejection opening diameters are added to those nozzles.  
With regard to claim 8, in the developed combination of Yoon in view of Chien in view of Hirokawa in view of Liu, the first and second nozzles are both located on the same spray bar (upper spray bar 26 in Yoon’s Figure 4).  
Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0034121 by Ishibashi in view of U.S. 2004/0000328 by Liu.
With regard to claim 10, Ishibashi teaches a method of processing a wafer, wherein the method comprises performing chemical mechanical polishing on the wafer (Par. 0050), subsequently performing cleaning on the polished wafer (Abstract; Par. 0049, and 0069-0071), and subsequently performing a drying process on the cleaned configuring the cross-sectional area of each of the outlets.  In the method of Ishibashi, the cleaning liquid exits the first spray nozzle at a target velocity such that the liquid reaches the targets linear region of the wafer a target horizontal distance from the spray nozzle (Par. 0071).  
Ishibashi does not explicitly recite that the wafer is an integrated circuit wafer.  However, in Ishibashi’s Background section, Ishibashi that a technique of chemical mechanical polishing followed by cleaning using a roller sponge and sprayed cleaning liquid can successfully be used to polish and clean an integrated circuit wafer, (Par. 0002), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishibashi such that the polishing, cleaning, and drying technique of Ishibashi is used to process an integrated circuit wafer.  The motivation for performing the modification was provided by Ishibashi, who teaches that such polishing and cleaning can successfully be used to polish and clean an integrated circuit wafer.  
Ishibashi does not teach that the sprayed cleaning liquid is a cleaning solution
Liu teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning solution (Par. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishibashi such that a cleaning solution comprising ammonium hydroxide is used as the post-polishing cleaning liquid sprayed from the first nozzle.  The motivation for performing the modification was provided by Liu, who teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning solution. 
With regard to claim 15, in the method of Ishibashi in view of Liu, the cleaning of the substrate also comprises scrubbing the substrate with a roller sponge (item 77 in Figure 8; Par. 0069-0071).  
With regard to claim 16, in the method of Ishibashi in view of Liu, the chemical mechanical polishing is performed in a polishing unit, and the polished substrate is transferred from the polishing unit to a cleaning unit where the cleaning method is performed (Par. 0049-0054 and 0069-0071).
With regard to claim 17, in the method of Ishibashi in view of Liu, a cleaning solution comprising ammonium hydroxide is used as the cleaning liquid sprayed from the first spray nozzle (item 87 in Ishibashi’s Figure 8).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0034121 by Ishibashi in view of U.S. 2004/0000328 by Liu as applied to 10 above, and further in view of U.S. 2011/0180113 by Chien in view of U.S. 2012/0111373 by Arima.  
With regard to claim 11, the combination of Ishibashi in view of Liu does not teach that the cross-sectional areas of the outlets of the first nozzle are different.  
Chien teaches that when cleaning a rotating substrate with sprayed cleaning liquid, the velocity of the sprayed cleaning liquid can advantageously be optimized depending on the distance from the substrate’s center because the tangential velocity of a point on the rotating substrate increases with distance from the substrate’s center (Par. 0023).  Chien teaches that discharging lower velocity cleaning liquid towards the substrate’s center and discharging higher velocity cleaning liquid towards the substrate’s periphery can advantageously result in uniformity of treatment because higher tangential velocity points on the substrate are compensated by the delivery of higher velocity cleaning liquid to higher tangential velocity points (Par. 0023).  
Arima teaches that the velocity of liquid sprayed from an outlet can be optimized by optimizing the size of the outlet (Par. 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishibashi in view of Liu by having the cross-sections of the first nozzle’s outlets vary from largest to smallest such that higher velocity liquid is sprayed from smaller outlets towards the periphery of the rotating substrate and lower velocity liquid is sprayed from larger outlets towards the center of the substrate, wherein the difference in outlet cross sections allows cleaning liquid to be uniformly applied to the substrate to compensate for the fact that tangential velocity on a substrate changes with distance from the substrate’s center.  In other 
With regard to claim 12, the combination of Ishibashi in view of Liu in view of Chien in view of Arima does not explicitly recite that the cleaning solution enters each of the nozzle’s outlets at the same flow rate.  However, in the method of Ishibashi in view of Liu in view of Chien in view of Arima, since the ultimate spray velocities are determined by the outlet sizes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ishibashi in view of Liu in view of Chien in view of Arima by having the velocities of the liquid entering the outlets be equal because such a configuration would allow the outlet sizes to successfully function as the determining factor of the velocity of liquid from each outlet. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0034121 by Ishibashi in view of U.S. 2004/0000328 by Liu as applied to claim 10 above, and further in view of U.S. 2012/0111373 by Arima.
With regard to claim 13, the combination of Ishibashi in view of Liu does not teach that the total outlet area of the first nozzle is greater than an inlet area of that nozzle such that the liquid ejected by the first nozzle experiences a decrease in velocity upon ejection compared to the velocity of the liquid upon entering the first nozzle.  However, Ishibashi teaches that the liquid ejected from the first nozzle (item 87 in Ishibashi’s Figure 8) should be ejected at a velocity such that the liquid reaches a particular region (R1 in Ishibashi’s Figure 8) of the substrate (Par. 0069-0071 of Ishibashi), and therefore, the Ishibashi is considered to teach that the velocity of the ejected cleaning liquid is a result-effective variable.  
Arima teaches that the velocity of liquid sprayed from an outlet can be optimized by optimizing the size of the outlet (Par. 0101).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sections of the first nozzle’s outlets in order to optimize the velocity at which the cleaning liquid is ejected.  Arima teaches that the velocity of liquid sprayed from an outlet can be optimized by optimizing the size of the outlet.  Ishibashi teaches that the liquid ejected from the first nozzle should be ejected at a velocity such that the liquid reaches a particular region of the substrate, and the motivation for performing the modification would be optimize the velocity exiting the first nozzle’s outlets such that the desires substrate region is reached.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0034121 by Ishibashi in view of U.S. 2004/0000328 by Liu as applied to claim 10 above, and further in view of U.S. 2012/0001262 by Kang
With regard to claim 18, the combination of Ishibashi in view of Liu does not recite that the drying process includes vacuum baking of the substrate in an inert gas atmosphere.  
Kang teaches that when attempting to dry a substrate after cleaning it, the drying can successfully be accomplished in a vacuum baking chamber with an inert gas environment (Par. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishibashi in view of Liu such that the post-cleaning drying is performed in a vacuum baking chamber with an inert gas environment.  The motivation for performing the modification was provided by Kang, who teaches that when attempting to dry a substrate after cleaning it, the drying can successfully be accomplished in a vacuum baking chamber with an inert gas environment.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0034121 by Ishibashi in view of U.S. 2012/0111373 by Arima in view of U.S. 2004/0000328 by Liu.
With regard to claim 19, Ishibashi teaches a method of processing a wafer, wherein the method comprises performing chemical mechanical polishing on the wafer (Par. 0050) and subsequently performing cleaning on the polished wafer (Abstract; Par. 0049, and 0069-0071).  Ishibashi teaches that the cleaning is performed by a spray bar (item 87 in Figure 8) that comprises a plurality of linearly arranged outlets (Par. 0071), and each of these outlets can be considered a nozzle and will hereafter be referred to 
Ishibashi does not explicitly recite steps of determining a flow rate of cleaning liquid delivered to the first spray nozzle, Ishibashi does not explicitly recite determining first and second velocities from potential outlet areas of the first spray nozzle, and Ishibashi does not teach configuring the spray nozzle to have either of the first or second potential outlet areas.  
However, Ishibashi teaches that the liquid ejected from the first spray nozzle should be ejected at a velocity such that the liquid reaches a particular region (R1 in Ishibashi’s Figure 8) of the substrate (Par. 0069-0071 of Ishibashi), and therefore, the Ishibashi is considered to teach that the velocity of the ejected cleaning liquid is a result-effective variable.  Arima teaches a fact that is well known in the prior art: that the velocity of liquid sprayed from a nozzle can be optimized by optimizing the size of the nozzle (Par. 0101 of Arima).  Furthermore, it is well known that the velocity of liquid supplied to a nozzle of a given shape clearly affects the velocity of liquid exiting that nozzle.  Before wafer cleaning is performed, the spray bar and its first nozzle is manufactured, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishibashi such that the manufacturing of the spray bar and its first spray nozzle comprises a step of configuring an outlet of the first spray nozzle to have an outlet area sized such that cleaning liquid entering the nozzle at a determined flow rate can exit the first nozzle at a velocity such that the cleaning liquid lands at the desired region (R1 in Ishibashi’s Figure 8) of the substrate.  In this method of Ishibashi in view of Arima, the outlet area first outlet area that results in the needed (needed to reach region R1) ejection velocity of cleaning liquid supplied to the first spray nozzle at a determine flow rate, and an unchosen outlet area that results in an unneeded (unneeded because such a velocity would land on the substrate before reaching region R1) ejection velocity can be considered to correspond to applicant’s second outlet area.  Arima teaches that the velocity of liquid sprayed from a nozzle can be optimized by optimizing the size of the nozzle, and the motivation for performing the modification would be to have the first spray nozzle manufactured such that cleaning liquid can be sprayed at the velocity needed to reach region R1 (see Ishibashi’s Figure 8).  
The combination of Ishibashi in view of Arima does not teach that the cleaning liquid is a cleaning solution.
Liu teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning liquid (Par. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishibashi in view of Arima such that a cleaning solution comprising ammonium hydroxide is used as the post-polishing cleaning liquid sprayed from the nozzles.  The motivation for performing the modification was provided by Liu, who teaches that when cleaning a semiconductor substrate after polishing, a solution comprising ammonium hydroxide may successfully be used as the post-polishing cleaning liquid.  
With regard to claim 20, in the developed combination of Ishibashi in view of Arima in view of Liu, configuring the outlet of the first spray nozzle comprising installing the first spray nozzle having the first outlet area on a spray bar during the manufacturing of the spray bar.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 4, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714